RESCRIPT
HAHN ,J.
Heard on plaintiff’s motion fo.r a new trial, after verdict for the defendant, on the grounds that the verdict is against the evidence and the weight thereof, and contrary to the law.
This is an action of trespass on the case for negligence in which the plaintiff claims that defendant’s agent drove a truck on to the rails upon which a car of the plaintiff was proceeding, and that by reason of so driving upon the track a collision occurred, causing damage to the trolley car of the plaintiff to the sum of $45.68.
The weight of the evidence was to the effect that defendant’s truck was driven upon the tracks of plaintiff negligently, and without first deter- • mining 'the position of the plaintiff’s trolley car, while the circumstances showed clearly that had defendant’s agent given any attention to the position of the trolley car on the track, the collision would not have occurred. While there is Some evidence, from the condition of the truck after the collision and the location of the point of contact, that the car might have been stopped in time to avoid a collision, the weight of the evidence is to the effect that the car was pro-ceedingly slowly and that the collision was brought about by the negligence of the. defendant in driving upon the track at a point in too close proximity to‘ the trolley car and that this negligence brought about the damage complained of.
The Court regrets that the maxim “de minimis non curat lex” may not be applied in this case as..a retrial will take one or two days. The amount involved is small and no important legal principles are involved. Its- retrial will possibly result in a similar verdict and will, undoubtedly cause the postponement of the trial of more important litigation ■ pending before this Court in a substantial portion of which this plaintiff is defending against various claims based upon the negligence of its servants and agents. •
Plaintiff’s motion for a new trial' ■ granted. ' .• .